Citation Nr: 1420193	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-25 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.  

2.  Whether new and material evidence has been received to reopen the issue of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	D.S., One-Time Representative


WITNESSES AT HEARING ON APPEAL

The Veteran and D.S.

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1977 to November 1980.  He also served in the Alabama Army National Guard from September 1991 to November 1992.  

The new and material evidence and service connection issues come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The pension issue comes before the Board on appeal from a November 2010 decision issued by the VA Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of the pension issue was subsequently transferred to the RO in Montgomery, Alabama.  That office forwarded this appeal to the Board.   

The Board has also recharacterized the Veteran's acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In March 2014, the Veteran and D.S. presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  On the day of the hearing, the Veteran also submitted additional VA and private medical evidence.  This evidence has not yet been considered by the RO.  However, because this evidence was submitted with a waiver of RO consideration, the Board accepts it for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated from 2013 and 2014 that have been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The Board notes that the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the above-listed representative in conjunction with the claims currently before the Board.  It is a special power of attorney, pursuant to 38 C.F.R. § 14.630, which allows for one-time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629.  It includes a statement signed by the Veteran and the representative indicating that no compensation would be paid or charged for the services.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board will adjudicate and reopen the new and material evidence issue.  However, the underlying merits of the service connection claim for an acquired psychiatric disorder, and the nonservice-connected pension claim are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied service connection for a nervous/mental condition.  The Veteran was notified of the April 2003 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the April 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied service connection for a nervous/mental condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the April 2003 rating decision is new and material, and the issue of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a previous April 2003 rating decision, the RO denied service connection for a nervous/mental condition because the alleged disorder was not shown by the evidence of record at that time.  The Veteran was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decision.  Therefore, the April 2003 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  However, subsequent to the April 2003 rating decision, VA treatment records, a VA psychological examination, Social Security Administration (SSA) disability records, and private treatment records dated from 2007 to 2014 diagnosed current depressive disorder (not otherwise specified (NOS)); anxiety disorder, NOS; PTSD; a mood disorder, NOS; and an organic mental disorder.  Assuming the credibility of this evidence for purposes of reopening, the Board finds this evidence relates to at least one of the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Therefore, the claim for service connection for an acquired psychiatric disorder claim is reopened based on a finding of new and material evidence.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that additional development of the evidence is required for the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to nonservice-connected pension benefits.  

First, it does not appear that the Veteran has been provided adequate notice for the issue of service connection for PTSD.  The AOJ did send him notice letters in February 2009, May 2009, June 2010, March 2012, February 2013, and March 2013, but these letters did not advise him of the evidence necessary to substantiate a claim for service connection for PTSD, which has unique evidentiary requirements.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  This letter only addressed service connection for an acquired psychiatric disorder.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper VCAA notice letter for the PTSD issue.  The VCAA letter should include a VA Form 21-0781, Statement in Support of Claim for PTSD.  

Second, the AOJ has not secured the Veteran's complete service personnel records from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  These records may be relevant in revealing if and when the Veteran was placed in a halfway house due to depression for 14 days in 1977, 1978, or 1979, as he has claimed at various times during the appeal.  See January 2009 claim; September 2011 VA Form 9; June 2013 VA Form 9; January 2010 VA psychological examination.  

Third, a remand is required for the AOJ to contact all appropriate locations to obtain any medical and personnel records for the Veteran's Alabama Army National Guard service with Detachment 1, Company C, 155th Signal Battalion (C-R) dated from September 1991 to November 1992.  (It is noted that at the March 2014 hearing (pages 9-10), the Veteran, through his representative, specifically denied any other additional periods of military service).  

Fourth, the Board finds that a clarifying VA medical opinion is necessary to determine whether the Veteran's mood disorder began during service or is related to an incident of service.  The January 2010 VA psychological examiner did not address the Veteran's report of depression at separation in September 1980 or the latter National Guard records showing no report of depression in September 1991.   

Fifth, for the PTSD issue on appeal, the September 2011 statement of the case (SOC) and October 2013 supplemental statement of the case (SSOC) did not include a citation and discussion of the relevant regulations for service connection for PTSD (38 C.F.R. §  3.304(f).  The Board cannot consider whether the Veteran meets the requirements for service connection for PTSD, without prior consideration by the RO, as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for PTSD.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The notice letter should include a VA Form 21-0781, Statement in Support of Claim for PTSD.  

2.  The AOJ should contact the NPRC and/or RMC or other appropriate locations and secure the Veteran's complete service personnel records for his period of active military service with the U.S. Army from November 1977 to November 1980.  (The Veteran maintains that additional service records may reveal that he was placed in a halfway house due to depression for 14 days in 1977, 1978, or 1979).  

If the Veteran's service personnel records are unavailable or no longer exist, a negative reply to this effect is required from the NPRC or other appropriate facility.  See 38 C.F.R. § 3.159(c)(2).  

3.  The AOJ should attempt to secure the Veteran's Alabama Army National Guard medical and personnel records from the NPRC, RMC, the National Guard Unit itself, the Army Human Resources Command, the State Adjutant General, or any other appropriate Federal or State custodian.  Such records would include line of duty determinations, point statements, hospital records, examinations, etc.   The Veteran apparently served with the Alabama Army National Guard, Detachment 1, Company C, 155th Signal Battalion (C-R), from September 1991 to November 1992.  

All efforts to obtain the Alabama Army National Guard records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal or State department or agency from whom they are sought.  38 C.F.R. § 3.159(c)(2). 

4.  After securing any additional evidence, including any service personnel records or National Guard records, the AOJ should refer the Veteran's claims folder and Virtual VA folder to the previous January 2010 VA psychological examiner, or if she is unavailable, to another suitably qualified VA psychological examiner for a clarifying VA addendum opinion as to the nature and etiology of the Veteran's mood disorder, NOS. An actual examination is only needed if deemed necessary by the VA examiner. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's mood disorder (not otherwise specified) began during service or are related to an incident of service.   

In rendering this opinion, the examiner is asked to consider the medical history report at separation dated in September 1980, in which the Veteran reported a history of depression, excessive worry, and frequent trouble sleeping.  Upon objective examination in September 1980 (at separation), his psychological clinical evaluation was normal.  

In addition, the examiner should consider the Veteran's National Guard medical history report at enlistment dated in September 1991, in which the Veteran denied a history of nervous trouble, depression, excessive worry, a head injury, or insomnia.  Upon objective examination, in September 1991 (at enlistment into the National Guard), his psychological clinical evaluation was again normal.  (These particular National Guard records are contained in the manila service treatment record folder, and should be considered along with any other National Guard records secured by the AOJ on remand).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to nonservice-connected pension benefits.  

If the benefits sought are not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.  This SSOC should include provisions of the relevant regulation for service connection for PTSD (38 C.F.R. § 3.304(f)).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


